


110 HR 5060 RH: To amend the Immigration and Nationality

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 440
		110th CONGRESS
		2d Session
		H. R. 5060
		[Report No.
		  110–697]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 17, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Delahunt, Mr. Engel,
			 Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Mr. Chabot,
			 Mr. Coble,
			 Mr. Flake,
			 Mr. Cohen,
			 Mr. Pascrell,
			 Mrs. McCarthy of New York,
			 Mr. Stupak,
			 Mr. Perlmutter,
			 Mr. Becerra,
			 Mr. Bishop of New York, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			June 5, 2008
			Additional sponsors: Mr.
			 Miller of North Carolina, Mr.
			 Chandler, Mr. Meeks of New
			 York, Mr. Goodlatte, and
			 Mr. Schiff
		
		
			June 5, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Immigration and Nationality
		  Act to allow athletes admitted as nonimmigrants described in section
		  101(a)(15)(P) of such Act to renew their period of authorized admission in
		  5-year increments.
	
	
		1.Period of authorized
			 admission for certain nonimmigrant athletesSection 214(a)(2)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(a)(2)(B)) is amended by striking for an
			 additional period of up to 5 years. and inserting in 5-year
			 increments..
		
	
		June 5, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
